Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are pending with claims 9-19 withdrawn. Claims 1-8 are examined herein. 

Response to Arguments
Applicant’s arguments with respect to the drawing objections and have been fully considered and are persuasive. The drawing and claim objections have been withdrawn. 
Applicant’s arguments, in view of the amendments, with respect to the 35 USC 112 rejections have been fully considered and are persuasive. 
Applicant’s arguments, in view of the amendments, with respect to the 35 USC 102 rejections have been fully considered but are not persuasive. Applicant argues that Dodd describes “[t]he outermost fuel elements are… positioned so as to have a fin-on-fin relationship between adjacent outermost elements” (col 2 ln 88 to col 3 ln 2) and therefore does not teach the newly amended claim 1 limitation. A fin-on-fin relationship does not explicitly mean that the fins are in contact with one another. As Dodd further discloses, “the peripheries of the other elements are divided into 30° sections designated 0-12 which define axial positions for the fins… it will be seen that no interference between fins of adjacent elements occurs in the bundle” (Pg. 2 ln 10-19). Therefore, Dodd anticipates amended claim 1 because there is no contact between the first wire wrapping (larger wires around central fuel elements in annotated Fig. 4 below) and the second wire wrapping (smaller wires around peripheral fuel elements in annotated Fig. 4 below). 


    PNG
    media_image1.png
    424
    357
    media_image1.png
    Greyscale


Dodd annotated Fig. 4



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dodd GB 1416703.
Regarding claim 1, Dodd discloses a fuel assembly for a nuclear reactor (Fig. 1), comprising: a first fuel pin (a) having a first wire wrapping (c), the first wire wrapping having a first pitch (see Fig. 3); and a second fuel pin (outermost element S2) having a second wire wrapping (see Fig. 2; Pg. 1 ln 84-85 “the helically wound fins c on the outermost elements”), the second wire wrapping having a second pitch, the second pitch being different than the first pitch (See Fig. 2; Pg. 1 ln 85-88 “fins c on the outermost elements (Figure 2) are only half the radial height and half the pitch of the helically wound fins c on the other elements”); and wherein the first wire wrapping and the second wire wrapping have a clocking angle that avoids contact between the first wire wrapping and the second wire wrapping (Fig. 4; Pg. 2 ln 10-19 “the peripheries of the other elements are divided into 30° sections designated 0-12 which define axial positions for the fins… it will be seen that no interference between fins of adjacent elements occurs in the bundle”). 
Regarding claim 2, Dodd discloses all the elements of the parent claim and further discloses wherein the second pitch is shorter than the first pitch (See Fig. 2; Pg. 1 ln 85-88 “fins c on the outermost elements (Figure 2) are only half the radial height and half the pitch of the helically wound fins c on the other elements”).
Regarding claim 3, Dodd discloses all the elements of the parent claim and further discloses wherein the first fuel pin and the second fuel pin are located within a fuel duct (b) and wherein the second fuel pin is positioned closer to a wall of the fuel duct than the first fuel pin (outermost element is closer to wall of b).
Regarding claim 4, Dodd discloses all the elements of the parent claim and further discloses wherein the second fuel pin is positioned within a fuel duct to increase an outlet temperature of the nuclear reactor (Pg. 1 ln 53-59 “this inventions enables the gap between the bundle of fuel elements and the wrapper to be reduced… thereby decreasing overcooling of the outermost elements and enabling a larger fuel content in the bundle to be achieved.” Therefore since the outermost fuel pin is located in the fuel duct and the bundle has a larger fuel content, it has sufficient structure such that it is capable of increasing an outlet temperature of the reactor).
Regarding claim 5, Dodd discloses all the elements of the parent claim and further discloses wherein the first fuel pin has a first clocking angle, and wherein the second fuel pin has a second clocking angle different from the first clocking angle (Pg. 2 ln 19-30 and Fig. 1,4; elements S have a different clocking angle than elements A). 
Regarding claim 6, Dodd discloses all the elements of the parent claim and further discloses wherein the fuel assembly comprises fissionable fuel (a sodium cooled fast reactor necessarily includes fissionable fuel). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dodd GB 1416703 in view of Petroski et al. US Pub 20140185734.
Regarding claims 6-7, Dodd discloses all the elements of the parent claim. Dodd discloses the nuclear reactor fuel element sub-assembly comprises fuel elements but does not explicitly disclose the fuel elements comprise fissionable fuel.  
Petroski teaches a similar fuel assembly (Fig. 1a) wherein the fuel assembly may be a fissile nuclear fuel assembly of a fertile nuclear fuel assembly ([0026]). It would have been obvious to one of ordinary skill in the art to modify the fuel assembly of Dodd with the fissionable or fertile fuel of Petroski as it produces no unexpected results. As Petroski teaches, a fuel may contain any fissionable material and the depending on the application the fuel may include at least one elements chosen from U, Th, Am, Np and Pu ([0028]).
Regarding claim 8, Dodd discloses all the elements of the parent claim. Dodd discloses a third element (B) having a third wire wrapping (c) having the second pitch (Pg. 1 ln 85-88 “fins c on the outermost elements (Figure 2) are only half the radial height and half the pitch of the helically wound fins c on the other elements”; see Fig. 5). While Dodd does not explicitly disclose a neutron absorber, a skilled artisan would recognize that neutron absorber rods are very commonly found in fuel assemblies.
Petroski, however, teaches a similar nuclear fuel assembly (Fig. 1a) comprising fuel elements (11) having a wire wrapping (12) and that the fuel may include additional burnable poisons, such as boron, gadolinium, or indium ([0028]).  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the third element B of Dodd with the neutron absorbing material of Petroski for the predictable advantage of controlling the reactivity.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646